Order entered September 26, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00781-CV

                            JERRY A. POWELL, MD, Appellant

                                               V.

                       ERIC KNIPP AND LAURA KNIPP, Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02581-E

                                           ORDER
       We GRANT appellant’s September 24, 2014 unopposed motion for extension of time to

file reply brief and ORDER the brief be filed no later than October 13, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE